Order entered March 11, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00068-CV

                  IN RE TADARRIAN JOHNSON, Relator

          Original Proceeding from the 265th Judicial District Court
                            Dallas County, Texas
            Trial Court Cause Nos. F08-55949-R & F11-58573-R

                                    ORDER
              Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DISMISS relator’s January

15, 2020 petition for writ of mandamus.


                                           /s/   ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE